                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

BRANDON CLARK ROWE                                                         PLAINTIFF

v.                        CASE NO. 4:19-CV-00618-BSM

BRADLEY STEVENS, individually
and in his official capacity                                             DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
